Exhibit 10.1

 

LEASE AMENDMENT NO. 3

 

This LEASE AMENDMENT NO. 3 (the “Amendment”) is dated as of October 25, 2018,
for reference purposes only, by and between Data Sciences International, Inc.
(“Tenant”) and AX US L.P. ("Landlord"), with reference to the following facts:

 

A.       Landlord, as successor in title to New Brighton 14th Street LLC
(“Original Landlord”) and Tenant, as successor in interest to Transoma Medical,
Inc. (“Original Tenant”) are the current parties to that certain Lease
Agreement, dated as of October 1, 2007 (“Original Lease”), as amended by that
certain First Amendment of Lease dated as of February 26, 2008 (“First
Amendment”), and Second Amendment to Lease dated August 4, 2008 (“Second
Amendment (the Original Lease, First Amendment and Second Amendment are
hereinafter sometimes collectively, the “Lease”) between Landlord’s predecessor
in title and Tenant’s predecessor in interest, for the lease by Tenant of space
in a building located at 119 14th Street NW, New Brighton, Minnesota, 55112
(“Building”), consisting of approximately 115,667 square feet of Rentable Area,
as more particularly described in the Lease (the "Current Premises"). All
capitalized terms referred to in this Amendment shall have the same meaning
defined in the Lease, except where expressly defined to the contrary in this
Amendment.

 

B.       Tenant’s Lease for the Current Premises is set to expire on June 30,
2020 (“Current Premises Expiration Date”).

 

C.       Tenant has sublet a portion of the Current Premises to the current
sublessee, LANDesk Software, Inc., d/b/a Ivanti, pursuant to that certain
Sublease dated June 9, 2010, as amended by that certain Consent Agreement for
Sublease Amendment dated April 8, 2016 (collectively, the “LANDesk Sublease”),
and containing approximately 14,000 square feet of Rentable Area as more
particularly described in the LANDesk Sublease (“LANDesk Subleased Premises”),
which is set to expire on June 30, 2020 (“LANDesk Sublease Expiration Date”).

 

D.       Tenant has sublet an additional portion of the Current Premises to the
current sublessee, Home Services Insurance, pursuant to that certain Sublease
dated September 15, 2011, as assigned by that certain Assignment and Assumption
of Lease dated February 29, 2016 (collectively “Home Services Insurance
Sublease”), and containing approximately 8,129 square feet of Rentable Area as
more particularly described in the Home Services Insurance Sublease (“Home
Services Subleased Premises”), which is set to expire on June 30, 2020 (“Home
Services Expiration Date”).

 

E.        Landlord and Tenant have agreed to amend the Lease so as to
conditionally release Tenant of its obligations under the Lease as Tenant’s
obligations pertaining to 20,138 square feet of Rentable Area the Current
Premises as shown on the attached Exhibit A (“First Released Premises”) so that
the remaining premise shall be approximately 95,529 square feet of Rentable Area
(“First Remaining Premises”), upon the terms and conditions set forth below.

 

F.       Landlord and Tenant have agreed that upon expiration and surrender of
each subleased Premises under the LANDesk Sublease and Home Services Insurance
Sublease (each, a “Sublease” and the subtenant thereunder a “Sublessee”),
respectively, the Lease shall be further amended to release Tenant of its
obligations under the Lease as to Tenant’s obligations pertaining to each of the
LANDesk Subleased Premises and Home Services Subleased Premises (each, a
“Subleased Premises”) upon the terms and conditions set forth below, so that the
First Remaining Premises thereafter shall be reduced to approximately 73,400
square feet of Rentable Area (“Final Remaining Premises”); should either or both
of such Sublessees enter into any agreement with Landlord (a “New Lease”) which
permits a Sublessee to remain in possession of any premises in the Building
following the expiration or termination of such Sublessee’s Sublease with Tenant
as sublessor, Tenant shall have no obligation under the New Lease and all
obligations of Tenant as to such Sublessee’s Subleased Premises shall cease as
of the date the New Lease was signed or otherwise finalized, whichever is
earlier (such earlier date, the “New Lease Date”).

 

1 

 



G.            Landlord and Tenant have agreed to extend the term of the Lease
for the Final Remaining Premises (as defined above) upon the terms and
conditions set forth below.

 

                NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.0Confirmation. Tenant acknowledges and agrees that: (a) Tenant, either in its
own right or as sublandlord under a Sublease, is in sole possession of the
Current Premises demised under the Lease; (b) all work, improvements and
furnishings required by Landlord under the Lease have been completed and
accepted by Tenant; (c) Tenant has no offset, claim, recoupment or defense
against the payment of rent and other sums and the performance of all
obligations of Tenant under the Lease and the Lease is binding on Tenant and is
in full force and effect, and Tenant has no defenses to the enforcement of the
Lease; (d) except as provided in the LANDesk Sublease and the Home Services
Sublease, Tenant has not assigned the Lease, or sublet the Current Premises
under a sublease that is still of any force or effect, and (e) Tenant is not in
default of the Lease and Tenant states that the officer signing this Amendment
on Tenant’s behalf has no actual knowledge that Landlord is in default of the
Lease.

 

2.0First Remaining Premises. Effective as of the First Surrender Date as defined
below, the square footage of the Current Premises shall be reduced by the First
Released Premises and thereafter total approximately 95,529 total square feet of
Rentable Area defined above as the First Remaining Premises. As of the First
Surrender Date, and continuing throughout the First Remaining Premises Term, as
defined below, the First Remaining Premises shall be referred to as the
“Premises” for all purposes under this Lease and this Amendment. The parties
understand and agree that Tenant shall irrevocably surrender the First Released
Premises to Landlord with the intent and purpose that the estate of Tenant in
and to the First Released Premises be wholly extinguished as of the First
Surrender Date, and that the term of the Lease with respect to the First
Released Premises shall expire in the same manner and with the same effect as if
such date were the date set forth in the Lease for the expiration of the Term
therefore, and that Tenant shall be responsible to surrender the First Released
Premises to Landlord in the condition as required in the Lease and pursuant to
4.0 below.

 

3.0First Released Premises and First Remaining Premises Term. Except as provided
in Paragraph 4.0 below, the Term of the Lease for the First Released Premises
shall terminate on the later of: (i) October 1, 2018; or (ii) the First
Surrender Date (as defined below). Except as specifically modified herein, all
terms of the Lease shall apply until the First Surrender Date. The term of the
Lease for the First Remaining Premises shall be from the First Surrender Date
through and including June 30, 2020 (“First Remaining Premises Term”).

 

2 

 



4.0Surrender of Possession of First Released Premises So long as (i) Tenant has
surrendered possession and unconditionally vacated the First Released Premises
in the condition required in the Lease and herein; and (ii) Tenant has paid to
Landlord all rent (including Base Rent and Tenant’s proportionate share (defined
in the Lease as “Tenant’s Share”) of real estate taxes, operating expenses,
common area maintenance and insurance and any other charges due under the Lease
and this Amendment for the Current Premises (such applicable date, the “First
Surrender Date”), then Landlord shall be deemed to have accepted the surrender
of the First Released Premises from Tenant effective as of the First Surrender
Date. Tenant agrees to surrender possession of the First Released Premises in
the condition as required under the Lease, or such other condition reasonably
acceptable to Landlord or otherwise mutually agreed upon between Landlord and
Tenant in writing, including, but not limited to removing, prior to such
surrender, all telephone, electronic cabling and security systems throughout the
First Released Premises. Notwithstanding anything in the Lease to the contrary,
or any consent by Landlord (or its predecessors) to any Alterations, Minor
Alterations, or other improvements, Tenant shall be obligated, at its sole cost
and expense, to remove all Trade Fixtures, personal property, cubicles, and
moveable partitions (collectively, the “Removables”) from the First Released
Premises as provided for herein and repair all damage arising from such removal,
and repair such First Released Premises, to the condition as required under the
Lease, or such other condition reasonably acceptable to Landlord or as mutually
agreed upon between Tenant and Landlord in writing. Notwithstanding any
provision herein or in the Lease to the contrary, should any of the Removables
remain in the First Released Premises on or after the First Surrender Date which
Landlord desires to be removed, Landlord shall notify Tenant thereof in a
writing to be received by Tenant no later than ten (10) days following the First
Surrender Date, and Tenant at its expense shall cause the same to be removed
within twenty (20) days of its receipt of such notice, at Tenant’s sole cost and
expense.

 

5.0Rent and Parking for First Remaining Premises.

 

Notwithstanding anything in the Lease or this Amendment to the contrary,
commencing as of October 1, 2018, Tenant shall pay to Landlord: (i) Base Rent
for the First Remaining Premises as follows:

 

 

Time Period PSF   10/1/18-9/30/19 $11.50 per square foot of Rentable Area per
Annum   10/1/19-6/30/20 $11.80 per square foot of Rentable Area per Annum





 



and (ii) Tenant’s Share of Operating Costs, which shall be 82.6%. In addition,
notwithstanding anything in the Lease to the contrary, as of October 1, 2018
through and including June 30, 2020, Tenant shall not have the right to more
than 82.6% of the parking spaces for the Building.

 

6.0Final Remaining Premises. Effective as of the Subleased Premises Surrender
Date as defined below, the square footage of the First Remaining Premises shall
be reduced to approximately 73,400 total square feet of Rentable Area and
consist of the Final Remaining Premises. From and after the Subleased Premises
Surrender Date (as defined in Section 7.0 below), and continuing throughout the
Final Remaining Premises Term (as defined in Section 8.0 below), the Final
Remaining Premises shall be referred to as the “Premises” for all purposes under
this Lease and this Amendment. The parties understand and agree that Tenant
shall irrevocably surrender the LANDesk Subleased Premises and Home Services
Subleased Premises (collectively, the “Subleased Premises”) to Landlord with the
intent and purpose that the estate of Tenant in and to the each shall be wholly
extinguished as of the Subleased Premises Surrender Date, and that the term of
the Lease with respect to the that portion of the First Remaining Premises
consisting of the Subleased Premises shall expire in the same manner and with
the same effect as if such date were the date set forth in the Lease for the
same, and that Tenant shall be responsible to surrender each of the LANDesk
Subleased Premises and Home Services Subleased Premises to Landlord in the
condition as required in the Lease and pursuant to Paragraph 7.0 below.

 

3 

 



7.0Surrender of Possession of Subleased Premises So long as (i) Tenant has
surrendered possession and unconditionally vacated or caused unconditional
vacation of the Subleased Premises in the condition required in the Lease and
herein (unless one or more New Leases is entered into for all or any part of the
Subleased Premises with the respective Subtenant for such Subleased Premises, in
which event the provisions of this subpart (i) shall be waived and of no force
or effect as to that particular Subleased Premises); and (ii) Tenant has paid to
Landlord all rent (including Base Rent and Tenant’s Share of Operating Costs and
any other charges due under the Lease and this Amendment for the First Remaining
Premises (such applicable date, the “Subleased Premises Surrender Date”), then
Landlord shall be deemed to have accepted the surrender of the Subleased
Premises effective as of the Subleased Premises Surrender Date. Provided subpart
(i) is not waived, Tenant agrees to surrender possession of the Subleased
Premises in the condition as required under the Lease, or such other condition
as is reasonably acceptable to Landlord or otherwise mutually agreed upon
between Tenant and Landlord in writing, including, but not limited to removing,
prior to such surrender, all telephone, electronic cabling and security systems
throughout the Subleased Premises. Notwithstanding anything in the Lease to the
contrary, or any consent of Landlord (or its predecessors) to either of the
Subleases, or any Alterations, Minor Alterations or other improvements, Tenant
shall be obligated, at its sole cost and expense, to remove all Removables from
the Subleased Premises as provided for herein and repair all damage arising from
such removal, and repair such Subleased Premises to the condition as required
under the Lease, or such other condition reasonably acceptable to Landlord or as
otherwise mutually agreed upon between Tenant and Landlord in writing.
Notwithstanding any provision herein or in the Lease to the contrary, should any
of the Removables remain in the Subleased Premises on or after the Subleased
Premises Surrender Date which Landlord desires to be removed, Landlord shall
notify Tenant thereof in a writing to be received by Tenant no later than ten
(10) days following the Subleased Premises Surrender Date, and Tenant at its
expense shall cause the same to be removed within twenty (20) days of its
receipt of such notice at Tenant’s sole cost and expense. Except as specifically
modified herein, all terms of the Lease shall apply until the Subleased Premises
Surrender Date, including all obligations to pay Base Rent, Tenant’s Share, and
any holdover rate therefore.

 

8.0Final Remaining Premises Term. The Term of the Lease for the Final Remaining
Premises shall be for Ten (10) years and three (3) months, commencing on July 1,
2020 and expiring on September 30, 2030 (“Final Remaining Premises Term”).

 

4 

 



9.0Rent and Parking for Final Remaining Premises Term.

 

Commencing on July 1, 2020, Tenant shall pay to Landlord Base Rent for the Final
Remaining Premises as follows:

 

 

Time Period PSF   7/1/2020-6/30/2021 $11.80 per square foot of Rentable Area per
Annum   7/1/2021-6/30/2022 $12.10 per square foot of Rentable Area per Annum  
7/1/2022-6/30/2023 $12.40 per square foot of Rentable Area per Annum  
7/1/2023-6/30/2024 $12.70 per square foot of Rentable Area per Annum  
7/1/2024-6/30/2025 $13.00 per square foot of Rentable Area per Annum  
7/1/2025-6/30/2026 $13.30 per square foot of Rentable Area per Annum  
7/1/2026-6/30/2027 $13.60 per square foot of Rentable Area per Annum  
7/1/2027-6/30/2028 $13.90 per square foot of Rentable Area per Annum  
7/1/2028-6/30/2029 $14.20 per square foot of Rentable Area per Annum  
7/1/2029-6/30/2030 $14.50 per square foot of Rentable Area per Annum  
7/1/2030-9/30/2030 $14.80 per square foot of Rentable Area per Annum





 



Commencing in the Subleased Premises Surrender Date, Tenant’s Share of Operating
Costs shall be 63.5%. In addition, during the Final Remaining Premises Term,
Tenant shall not have the right to more than 63.5% of the parking spaces for the
Building.

 

10.0Common Area Factor and Tenant’s Share.

 

10.1       The common area factor for purposes of determining Rentable Area
shall be approximately 13.7%, provided, if any Common Areas are leased to third
parties, then Landlord and Tenant agree that such common area factor will be
reduced accordingly and acknowledged in writing by an amendment executed by
Tenant and Landlord.

 

10.2       Each of the common area factor, the Rentable Area of the Premises (as
such Premises is defined from time to time pursuant to this Amendment), and
Tenant's Share as provided herein is subject to periodic review and adjustment
by Landlord to accurately reflect the actual Rentable Area square footage of the
Premises as the same is adjusted from time to time pursuant to this Amendment,
the common area factor, and Tenant's pro-rata share of the improvements then
comprising the Building. Upon request by Landlord, Tenant agrees to enter into
an amendment to confirm each of Tenant’s Share, the Rentable Area square footage
of the Premises and the common area factor as reasonably determined by Landlord.
It is agreed and understood that if, upon the surrender of each the First
Released Premises and/or Subleased Premises, and/or conversion of certain of the
areas in the Building to Common Areas or upon leasing any Common Areas, the
Rentable Area square footage of the Premises, as defined from time to time
pursuant to this Amendment, or the common area factor or Tenant’s Share requires
adjustment, Landlord may recalculate the same and Base Rent, Tenant’s Share,
and/or the common area factor, as applicable, shall be adjusted accordingly,
using the Building Owners and Managers Association Method American National
Standard (ANSI/BOMA Z65.1-1996) method of measurement (the “BOMA Method”). Upon
such determination of the actual Rentable Area square footage of the Premises,
if it is different than the Rentable Area square footage of the Premises
anticipated in this Amendment, and/or if the common area factor is modified,
Landlord and Tenant shall enter into an amendment to this Lease to modify:
(i) the Rentable Area square footage of the Premises; (ii) the amount of the
monthly installments of Base Rent payable by Tenant with respect to the
Premises; (iii) Tenant's Share; and (iv) any other matters which are affected by
a change in the determination of the Rentable Area square footage of the
Premises or the common area factor.

 



5 

 



 

11.0Operating Expenses and Other Expenses.

 

11.1       The reference to “3%” in paragraph 3.2(a)(1)(H) of the Original Lease
is hereby replaced with “4%”.

 

11.2       Notwithstanding anything in the Lease to the contrary, Tenant shall
contract directly for its own special-use HVAC services, and maintain or cause
to be maintained in reasonably good order, condition and repair, and replace
such special-use HVAC exclusively servicing its Premises (as the same is defined
when such repair or replacement is required) at its sole cost and expense, and
notwithstanding paragraph 7.3 (ii) of the Original Lease, Landlord shall only be
responsible to maintain or cause to be maintained in reasonably good order,
condition and repair, and replace, as necessary, the HVAC and other Building
Systems which are not exclusively servicing the Premises, as such Premises is
defined from time to time hereunder], and the same shall be an Operating Cost.
Tenant shall pay, at its sole expense, all costs associated with its handling,
storage, and disposal of any Hazardous Materials and compliance, permits, or
other fees for the same. Notwithstanding anything in the Lease to the contrary,
Tenant, at Tenant’s sole cost and expense, shall (i) pay for its security
services for its Premises; (ii) all janitorial services that Tenant requires for
its particular use and occupancy of the Premises and the Building; (iii)
Landlord’s actual costs, without markup, by meter or submeter, regular hours,
after-hours, standard and above-standard use for gas, electric and water
services.

 

11.3         All references to the “Premises” in Section 3.2 (a) (1) and (2) of
the Original Lease, defining “Operating Costs” and “Taxes”, are revised to be
“Premises and Building”.

 

11.4         Paragraph 3.2(a)(1)(G) of the Original Lease is hereby deleted and
replaced with the following:

 

“(G) capital improvements, whether capitalized or not, to comply with Laws,
which in Landlord’s commercially reasonable judgment would result in a net
savings in Operating Costs, or which are deemed necessary to repair, or replace
items or areas to retain utility, efficiency or capacity, or for which Landlord
is responsible under this Lease, together with interest on the rate paid by
Landlord on funds borrowed to finance such capital improvements, or, if Landlord
finances such improvements out of Landlord’s funds without borrowing, the rate
that Landlord would have paid to borrow such funds, as reasonably determined by
Landlord.”

 

11.5         The following paragraph 3.2(a)(4) is hereby added to the Original
Lease:

 

“(4) Notwithstanding any contrary language in this Section 3, if 95% or more of
the Rentable Area of the Building is not occupied at all times during any
calendar year pursuant to leases under such calendar year, then Landlord may
reasonably and equitably adjust its computation of Operating Costs for the
calendar year to obligate Tenant to pay all components of Operating Costs that
vary based on occupancy in the amount equal to the amount Tenant would have paid
for such components of Operating Costs had 95% of the Rentable Area of the
Building been occupied at all times during such calendar year pursuant to leases
under which terms have commenced for such calendar year. Landlord will equitably
adjust Operating Costs to account for any Operating Costs any tenant of the
Building pays directly to a service provider.”

 

6 

 



12.0Common Areas.

 

12.1       Landlord and Tenant acknowledge that certain portions of the Current
Premises are being surrendered and released by Tenant pursuant to this Amendment
will become Common Areas available for use by Tenant and all tenants or
occupants of the Building. Such areas include, but are not limited to: (i) main
and second floor lobbies, stairwells, two (2) first floor conference rooms, one
(1) second floor conference room, the fitness facility, lunchroom/kitchen,
elevators, equipment rooms and 1 training room on the second floor (east side);
(ii) the reception desk in the main lobby, which will be removed by Landlord at
Landlord’s expense, and which shall not be required to be replaced or relocated;
(iii) Building phone, cable and primary equipment access points located in the
Premises, as redefined herein upon surrender of portions of the Current Premises
as provided herein, each of which access points shall be made available to all
tenants and occupants of the Building, provided, Landlord agrees that such
access points, when converted for such access, shall, at Landlord’s cost, be
secured in a manner that is commercially reasonable, affordable, and mutually
agreeable to Landlord and Tenant so as to secure Tenant’s then existing
Premises. Notwithstanding the foregoing, Landlord may, at its sole and absolute
discretion, lease any portion of such Common Areas to another tenant or
occupant, and in such case, the common area factor shall be adjusted as provided
in Paragraph 10.0 above.

 

12.2       Landlord grants to Tenant the non-exclusive right, together with all
other occupants of the Building and their agents, employees, and invitees, to
use the Common Areas, as the same is established by Landlord from time to time,
during the term of the Lease, as amended, and any extension or renewal thereof,
subject to all Laws. Landlord shall have the right, at Landlord’s sole and
absolute discretion, to make changes to the Common Areas. Landlord’s rights
regarding the Common Areas include, without limitation, the right to (i)
restrain unauthorized persons from using the Common Areas; (ii) place permanent
or temporary kiosks, displays, carts, or stands in the Common Areas and lease
the same to others; (iii) temporarily close any portion of the Common Areas: (a)
for repairs, improvements, or alterations; (b) to discourage unauthorized use;
(c) to prevent dedication or prescriptive rights; or (d) for any other reason
that Landlord deems reasonably necessary; (iv) change the shape and size of the
Common Areas; (v) eliminate, add, or change the location of improvements in the
Common Areas; or (vi) impose and revise reasonable rules and regulations for the
Building and the Common Areas (including parking areas and/or facilities).
Tenant agrees to abide by and conform to all such rules and regulations, and to
cause its employees, suppliers, shippers, customers, and invitees to so abide
and conform. Landlord shall not be responsible to Tenant for the non-compliance
with said rules and regulations by other tenants of the Building.

 



12.3       Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right of Tenant to store any property,
temporarily or permanently, in the Common Areas. Any such storage shall be
permitted only by the prior written consent of Landlord or Landlord's designated
agent, which consent may be revoked at any time. In the event that any
unauthorized storage occurs then Landlord shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove the
property and charge the cost to Tenant, which cost shall be immediately paid
upon demand.

 



7 

 



 

12.4       Tenant agrees that the existing furniture and equipment located in
the existing lunchroom/kitchen, and the one 2nd floor training room (east side),
as of the date of this Amendment, are free of all liens and encumbrances, and
are hereby surrendered by Tenant to Landlord and the same shall become and be
deemed the property of Landlord, and if requested by Landlord, Tenant agrees to
convey the same to Landlord by a bill of sale, free and clear of all liens and
encumbrances. Notwithstanding the foregoing or anything herein to the contrary,
Tenant, at Tenant’s sole cost and expense, shall remove the large conference
table and chairs from the 2nd floor conference room (west side). For clarity,
the tables, chairs, refrigerators, microwaves in the lunchroom/kitchen shall be
surrendered and conveyed to Landlord unless any of the foregoing belongs to a
third party, and if, to Tenant’s actual knowledge, any such item(s) belongs to a
third party, Tenant shall notify Landlord of such case as soon as reasonably
possible. As for any equipment in the fitness room owned by Tenant or any of
Tenant’s sublesees, Landlord may replace the equipment and the cost of the same
shall be an Operating Cost. Prior to surrendering the fitness room to Landlord,
Tenant shall notify the sublessee, and Tenant shall remove, or shall cause
sublessee to remove all fitness equipment from the fitness facility at Tenant
and sublessee’s sole cost and expense, or the same shall be deemed forfeited and
Landlord may dispose of the same without liability to Tenant or sublessee. In no
event shall Landlord have the obligation to provide a fitness room as a common
element. Landlord acknowledges that Tenant does not own and cannot surrender and
convey the coffee equipment and vending machines in the lunchroom/kitchen area.
The same is owned by a third party, and Landlord intends to use commercially
reasonable efforts to enter into an agreement with said party to continue to
supply the equipment and vending machines, which cost shall be an Operating Cost
reimbursable by Tenant to Landlord. Any contract of Tenant with such third party
shall apply to Tenant’s Premises only and not any portion of any area being
surrendered to Landlord hereunder.

 



13.0Hazardous Material/Off Gassing and Insurance. In addition to Tenant’s
indemnification as provided in the Original Lease, Tenant agrees to indemnify,
defend and hold Landlord and its manager harmless from and against any and all
losses, claims, demands, actions, suits, damages, expenses and costs related to
the presence, release, handling or removal of Tenant’s Hazardous Materials,
including, but not limited to any off gassing. Tenant acknowledges and agrees
that Landlord and/or Landlord’s insurer may require reasonable processes,
procedures and/or improvements to be installed or implemented regarding Tenant’s
Hazardous Materials, including, without limitation, Tenant modifying its off
gassing schedule to occur after standard Building hours of 7:00 AM to 7:00 PM
Monday through Friday and 9:00 AM to 1:00 PM on Saturdays, and the installation
of improvements to reduce gas exposure. If any issue arises related to such off
gassing or gas exposure, in addition to the foregoing, Landlord and Tenant agree
to negotiate in good faith to reach a mutually agreeable resolution of the same;
in connection therewith, Tenant may provide Landlord with one or more
alternative off-gassing procedures (which may include Building modifications to
be undertaken and paid for at Tenant’s sole expense) with supporting expert
opinion that the same are acceptable from a life safety perspective, and
Landlord agrees to reasonably consider acceptance of such alternative(s). In any
event, Landlord may, at Tenant’s reasonable cost and expense to be reimbursed by
Tenant to Landlord within thirty (30) days of demand therefore, engage an
environmental consultant to advise Landlord regarding any issues arising from
Tenant’s off-gassing, Tenant’s Hazardous Materials, and/or compliance with all
Laws arising from Tenant’s use or activities at the Building concerning
Hazardous Materials. If Landlord’s insurance premium increases due to Tenant’s
use or activities, including its Hazardous Materials, Tenant shall be
responsible for paying such increased costs. In addition to Tenant’s obligations
under the Lease related to Hazardous Material, Tenant, at its sole cost and
expense, agrees to cooperate with all inspections, legal requirements and Laws
related to Hazardous Materials.

 

8 

 



14.0Card Access Reader. Notwithstanding anything in the Lease to the contrary,
but subject to the conditions of this Section 14.0, Tenant agrees, as of October
1, 2018, or as soon as practical thereafter, to relinquish control of, and that
Landlord will thereafter take control over the existing card access reader
system, so that the same may be made available as a common element for all
tenants in the Building. Tenant agrees that it shall also relinquish control
over and provide reasonable access to all equipment, computers and data lines
that support the card access reader. Following its relinquishing of control of
the card access reader system, and so long as the same is functional and able to
be converted to allow for access to each premises in the Building as the same
exist from time to time, Tenant will continue to be permitted to use the same,
along with other tenants and occupants of the Building. Tenant and other tenants
and occupants of the Building may be required to pay for future or replacement
access cards at Landlord’s actual cost. If at any time the existing card reader
fails, or an alternative system for access is required to be installed, the same
shall be replaced or installed by Landlord as a common element, subject to
reimbursement by Tenant to Landlord as an Operating Expense.

 

15.0Signage and Building Name. Notwithstanding anything in the Lease to the
contrary, Tenant agrees that it shall, as soon as commercially possible, and at
its sole cost and expense: (i) relocate Tenant’s existing signage on the
Building façade (as of the date of this Amendment, the same is located over the
main Building entrance) to the location on the Building façade as shown on
Exhibit B attached hereto and incorporated herein by reference (Tenant to
identify this location prior to execution of this Amendment and once approved by
Landlord, the same will be attached as an exhibit); and (ii) repair all damage
on the Building façade and Common Areas or other areas of the Building arising
from such relocation. Notwithstanding anything in the Lease to the contrary,
Landlord shall have a right to rename the Building, provided that the new name
shall not be that of an entity which Tenant reasonably views as a competitor to
it. For purposes of illustration only, and understanding that changes in
Tenant’s business and its industry may result in its competitors changing over
time, Tenant as of the date of this Amendment views the following entities as
competitors: Emka Technologies & Scireq; TSE Systems; Notocord (owned by
Instem); AD Instruments; and Millar..

 

16.0Condition of First Remaining Premises and Final Remaining Premises. Except
out damage by fire or other casualty, Tenant shall accept the First Remaining
Premises and Final Remaining Premises in its as-is condition as of the date of
the earlier of October 1, 2018 or the date of this Amendment, and again on the
date of surrender of each the First Released Premises and Subleased Premises, as
applicable, and Landlord shall have no obligation to make or pay for any
alterations, additions, improvement or renovations in or to the Current
Premises, First Remaining Premises, or Final Remaining Premises to prepare the
same for Tenant’s occupancy except that Landlord shall demise the First
Remaining Premises from the First Released Premises following the First Released
Premises Surrender Date, and the Final Remaining Premises from the Subleased
Premises following the Sublease Premises Surrender Date, as and when applicable,
and using building standard materials, and Tenant agrees to cooperate with
Landlord and not interfere with any construction during the demising of each
such area or other work related thereto as determined to be necessary by
Landlord for converting the Building into a multi-tenant space, and Tenant shall
remove all personnel and property from at least eight (8) feet from such area to
be demised or converted, as applicable. Final plans and specifications as to
such demising and other work shall be further determined by Landlord, at
Landlord’s sole and absolute discretion and as required by applicable Laws,
Tenant’s final plans for Tenant’s work described herein, and receipt of
contractor bids, provided, other than demising the Premises, and any other
obligations as specifically set forth in this Amendment, Landlord shall have no
obligation to make any improvements to the Building or any of the Current
Premises, First Remaining Premises or Final Remaining Premises.

 

9 

 



17.0Improvements by Tenant and Tenant Improvement Allowance.

 

17.1       Tenant agrees, that the four (4) support columns Tenant added to the
first floor of the Building, may be removed by Landlord, and any support
required for such removal may be constructed, to a condition reasonably
acceptable to Landlord.

 

17.2       Except as otherwise provided herein, all alterations or improvements
by Tenant in the Current Premises, First Remaining Premises, and Final Remaining
Premises, shall be subject to Section 6 of the Original Lease (the foregoing,
collectively, “Tenant Improvements”). It is agreed and understood that Tenant
shall construct such the Tenant Improvements on or before July 31, 2019, and
Landlord will contribute toward such alterations or improvements an allowance,
not to exceed $3.00 per Rentable Square foot of the Final Remaining Premises
(“Tenant Improvement Allowance”) toward such Tenant Improvements. Tenant must
utilize the Tenant Improvement Allowance for the Tenant Improvements by
requesting and agreeing upon the alterations or improvements of Tenant in
accordance with Section 6 of the Lease and completing such alterations or
improvements on or before July 31, 2019, or such Tenant Improvement Allowance
shall be forfeited, provided Landlord provides any approvals required in a
timely manner. Tenant’s request for the Tenant Improvement Allowance shall
include (i) supporting invoice from the general contractor of the Tenant
Improvements; and (ii) a full and final sworn construction statement for the
Tenant Improvements, together with final lien waivers from all contractors and
subcontractors for all work performed at the Premises by Tenant or at the
request of Tenant for the Tenant Improvements. So long as Tenant is not in
default under the Lease, as amended, and Tenant has requested the Tenant
Improvement Allowance on or before July 31, 2019, Landlord agrees to reimburse
Tenant for the cost of the Tenant Improvements submitted with the documentation
required above, not to exceed the Tenant Improvement Allowance, within thirty
(30) days following receipt of request and such documentation (Landlord agrees
to make payments during construction based on Approved Contractor Draw requests,
but payment shall be limited to no more than three (3) draws and the final
payment, and provided Landlord may withhold at least fifteen percent (15%) of
the Tenant Improvement Allowance for the final payment). Landlord shall not in
any event be obligated to pay or incur any costs that exceed the Tenant
Improvement Allowance, and Tenant shall be fully responsible for such excess
costs, plus any state sales or use tax thereon.

 

17.3       Notwithstanding the foregoing: (i) Tenant shall be responsible for
fifty percent (50%) of all costs associated with the installation of remote
reader submeters for electric, water and gas serving the Premises as the same is
defined from time to time as provided herein; and (ii) subject to final plans in
accordance with Section 6 of the Lease, Tenant and Landlord shall share equally
the cost to demise the premises of the LANDesk Subleased Premises (on the second
floor), and Tenant and Landlord agree to use commercially efforts to cooperate
and complete the demising of such space within five (5) months of the later of
October 1, 2018, or date of this Amendment.

 

10 

 



17.4       If Tenant requires HVAC modifications specific to its use or
occupancy of the Premises, as the same is defined from time to time as provided
herein, Tenant will develop and present a design for Landlord’s approval (not to
be unreasonably withheld) and in accordance with Section 6 of the Lease. Such
design shall reasonably address Landlord’s concern that Tenant may be using
“make up air” from the other side of the Building or any other HVAC capacity
from the south side or other Common Areas of the Building. In no event shall
Tenant be allowed to use any HVAC equipment outside of the Premises, as such
Premises is defined from time to time in accordance with this Amendment.

 

18.0Sublessee’s Consents. Prior to downsizing as provided herein, Tenant shall
have the sole responsibility of obtaining the consent of each of its existing
sublessees under the LANDESK Sublease and Home Services Insurance Sublease
(collectively, “Subleases”) for the same, and require such sublessee to
cooperate to carry out the terms and conditions of this Amendment, including,
but not limited to, obtaining all necessary improvements or alterations required
to further demise the Premises, relinquish the First Released Premises and the
Subleased Premises, provide access points to certain utilities, move signage,
and relinquish key card system control, and comply with paragraph 12.4 above, as
applicable. Tenant agrees to obtain the consent of Landlord to any amendments to
each of the Subleases, which consent shall not be unreasonably withheld or
delayed. Tenant agrees to indemnify, defend, and hold Landlord harmless from any
claims, losses, demands, actions, suits, damages, expenses and costs arising
from the Subleases and failure of Tenant to obtain the consent of the sublessees
to the terms and conditions of this Amendment and the actions required to carry
out the intent of the same, including, but not limited to, any delays or
additional costs to Landlord arising from the same.

 

19.0Option to Extend Lease Term. Paragraph 2.2 of the Original Lease is hereby
deleted in its entirety. Landlord hereby grants to Tenant two (2) options (each
individually, “Option”) to extend the Lease Term for the entire Final Remaining
Premises for a period of five (5) years each (each, the “Option Term”)
immediately following the expiration of the Final Remaining Premises Term, and
if applicable the Option Term following the same if the Option therefore is
exercised pursuant to this paragraph. Each Option shall be exercised, if at all,
by written notice (“Option Notice”) delivered by Tenant to Landlord not later
than two hundred seventy days (270) days (but no earlier than three hundred
sixty-five [365] days) prior to the expiration of the Final Remaining Premise
Term or Option Term, as applicable. Further, each Option shall not be deemed to
be properly exercised if, as of the date of the Option Notice or at the end of
the then applicable Final Remaining Option Premises Term or Option Term, Tenant
(i) is in uncured default under the Lease, (ii) has assigned the Lease or its
interest therein, or (iii) has sublet more than fifty percent (50%) of the Final
Remaining Premises. Provided Tenant has properly and timely exercised the
Option, the Final Remaining Premises Term shall be extended by the applicable
Option Term, and Landlord shall have no obligation to provide an allowance to
Tenant for, or to make or pay for any improvements or alterations to the Final
Remaining Premises in connection with either Option, and all terms, covenants
and conditions of the Lease (as amended) shall remain unmodified and in full
force and effect, except for the Annual Base Rent, which shall be adjusted to
the “Market Rate” for the Final Remaining Premises, as defined and in accordance
with 3.1.2 of the Original Lease. No additional options to extend the second
Option Term herein shall be granted or allowed unless specifically agreed to in
writing between Landlord and Tenant.

 

11 

 



20.0Deletions. Paragraph 4 of the Original Lease is amended to reflect that the
Security Deposit amount has been reduced to Zero; Paragraph 35 of the Original
Lease is hereby deleted in its entirety.

 

21.0Real Estate Brokers. Notwithstanding anything to the contrary contained in
the Lease, Landlord and Tenant each represents and warrants to the other party
that it has not authorized or employed, or acted by implication to authorize or
employ, any real estate broker or salesman to act for it in connection with this
Amendment, except for Cresa and SVN/Parsons, on behalf of Tenant, who shall be
paid a commission by Landlord pursuant to a separate written agreement. Landlord
and Tenant shall each indemnify, defend and hold the other party harmless from
and against any and all claims by any real estate broker or salesman whom the
indemnifying party authorized or employed, or acted by implication to authorize
or employ, to act for the indemnifying party in connection with this Amendment.

 

22.0Notice Addresses Effective immediately: (a) Landlord's notice address under
the Lease is hereby amended and restated as follows: AX US L.P., c/o AX US
Management, Inc., Artis REIT, 120 South 6th Street, Suite 150, Minneapolis MN
55402, with a copy to the Landlord, AX US, L.P., c/o Artis REIT, Attn: Mr.
Philip Martens, 16220 North Scottsdale Road, #280, Scottsdale, AZ 85254; (b) all
payments required to be made by Tenant under the Lease shall be paid to Landlord
at AX US L.P., ATTN: 0122, P.O. Box 74008949, Chicago, IL 60674-8949; and (c)
all notices to Tenant shall be sent to Data Sciences International, Inc., at the
Premises, Attn.: Dave Franz, Controller, with a copy to Harvard BioScience,
Inc., 84 October Hill Road, Holliston, MA 01746-1388, Attn.: President.

 

23.0General Provisions.

 

23.1       Further Assurances. Landlord and Tenant each agree to execute any and
all documents and agreements reasonably requested by the other party to further
evidence or effectuate this Amendment.

 

23.2       Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.

 

23.3       Reaffirmation. As amended hereby, the Lease shall remain in full
force and effect.

 

23.4       Conflicts. In case of any conflict between any term or provision of
this Amendment and the Lease, the term or provision of this Amendment shall
govern.

 

23.5       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one agreement.

 

24.0Effectiveness. The parties agree that the submission of a draft or copy of
this Amendment for review or signature by a party is not intended, nor shall it
constitute or be deemed, by either party to be an offer to enter into a legally
binding agreement with respect to the subject matter hereof and may not be
relied on for any legal or equitable rights or obligations. Any draft or
document submitted by Landlord or its agents to Tenant shall not constitute a
reservation of or option or offer in favor of Tenant. The parties shall be
legally bound with respect to the subject matter hereof pursuant to the terms of
this Amendment only if, as and when all the parties have executed and delivered
this Amendment to each other. Prior to the complete execution and delivery of
this Amendment by all parties, each party shall be free to negotiate the form
and terms of this Amendment in a manner acceptable to each party in its sole and
absolute discretion. The parties acknowledge and agree that the execution and
delivery by one party prior to the execution and delivery of this Amendment by
the other party shall be of no force and effect and shall in no way prejudice
the party so executing this Amendment or the party that has not executed this
Amendment.

 

12 

 



25.0Memorandum of Lease. Landlord agrees to sign a mutually agreeable memorandum
or notice of the Lease for recording by Tenant, at Tenant’s sole cost and
expense, provided, Tenant agrees, and the memorandum or notice shall provide and
obligate Tenant, that upon any termination or expiration of the Lease, Tenant
shall provide to Landlord, within twenty (20) days’ following request, a
recordable termination of such Lease and memorandum or notice, as such Lease is
amended, Tenant shall pay the cost of recording the same upon demand from
Landlord, and if Tenant fails to provide such recordable termination, Landlord
is hereby appointed Tenant’s attorney in fact to execute and record such
termination, which right shall survive the termination or expiration of the
Lease, as amended.

 

(Signatures appear on next page)

  

 

 

 

 

 

 

 

 

 

 

 

13 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 



 

LANDLORD:



 

 

AX US L.P.,



a Delaware limited partnership



By Its General Partner:



AX US, LLC,



a Delaware limited liability company





 

 



By: /s/ Philip Martens                         Date:
10/31/2018                         Name: Philip Martens   Its: Authorized
Signatory  



 



 

By: /s/Jim Green                         Date: 11/1/18                        
Name: Jim Green   Its: Authorized Signatory  



 



 

TENANT:

 



 

Data Sciences International, Inc.,



a Delaware corporation

 

 

By: /s/ Jeffrey A. Duchemin                         Date:
10/25/18                         Name: Jeffrey A. Duchemin   Its: President and
CEO  



 

 

14 

 







Exhibit A

 

(floor plan showing premises and subleased areas to be released)

 

 [map.jpg]

 

 

 

 

 

 

 

 

 



15 

 

 



Exhibit B



(Sign relocation)

 

 [exh_b.jpg]

 



 

 

 

16

 



 

 

 

